Citation Nr: 0808476	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1984 to September 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of the Baltimore, Maryland, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to 
service connection for bilateral hearing loss.  



FINDING OF FACT

Current bilateral hearing loss disability has not been 
demonstrated.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The RO provided VCAA notice in an August 2004 letter that 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The letter did not explicitly 
tell him to submit all relevant evidence in his possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letter did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case with the August 2004 
letter.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated veteran status.  The August 
2004 letter provided notice on the second and third Dingess 
elements.  He was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal in March 2006.  
While there was a timing deficiency with regard to this 
notice, the Board concludes below that the preponderance of 
the evidence is against the claim of service connection any 
question as to the appropriate disability rating or effective 
date to be assigned is rendered moot.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim. 

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.

In addition, chronic diseases, such as sensorineural hearing 
loss as an organic disease of the nervous system, may be 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the time of the veteran's June 1984 enlistment 
examination, testing revealed pure tone thresholds, in 
decibels, of 15, 20, 15, 15, and 5, for the right ear, and 
15, 20, 20, 15, and 15 for the left ear, at 500, 1000, 2000, 
3000, and 4000 Hertz.

At a September 1986 examination, testing revealed pure tone 
thresholds, in decibels, of 15, 20, 15, 15, and 10, for the 
right ear, and 15, 20, 20, 20 and 15, for the left ear, at 
500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a September 1987 examination, testing revealed 
pure tone thresholds, in decibels, of 15, 20, 20, 20, and 10, 
for the right ear, and 15, 25, 20, 20, and 20, for the left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz.

On a July 1988 examination, testing revealed pure tone 
thresholds, in decibels, of 15, 20, 20, 20, and 15, for the 
right ear, and 15, 20, 20, 25, and 25, for the left ear, at 
500, 1000, 2000, 3000, and 4000 Hertz.

At a September 1992 examination, testing revealed pure tone 
thresholds, in decibels, of 20, 25, 20, 25, and 15, for the 
right ear, and 20, 25, 20, 25, and 15, for the left ear, at 
500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a February 1995 examination, testing revealed 
pure tone thresholds, in decibels, of 20, 20, 20, 25, and 15, 
for the right ear, and 15, 20, 20, 25, and 15 for the left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The veteran 
was noted to have left borderline mild hearing loss between 
250 and 1500 Hertz.

At a September 1998 examination, testing revealed pure tone 
thresholds, in decibels, of 15, 20, 20, 25, and 15, for the 
right ear, and 20, 20, 20, 25, and 20 for the left ear, at 
500, 1000, 2000, 3000, and 4000 Hertz. 

At the time of an October 2003 evaluation, testing revealed 
pure tone thresholds, in decibels, of 20, 25, 25, 30, and 25, 
for the right ear, and 25, 25, 25, 30, and 25 for the left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The veteran 
was noted to have mild sensorineural hearing loss at 500 to 
4000 Hertz in the left ear.

At the time of a February 2004 evaluation, testing revealed 
pure tone thresholds, in decibels, of 25, 30, 30, 35, and 20 
for the right ear, and 25, 30, 35, 35, and 25 for the left 
ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition testing was 100 percent.  The veteran was noted 
to have mild sensorineural hearing loss bilaterally.

The veteran requested service connection for hearing loss in 
August 2004.  

In May 2005, the veteran was afforded a VA audiological 
examination.  The veteran indicated that he had difficulty 
hearing soft sounds.  He noted that he was able to hear 
conversations well.  The veteran reported military noise 
exposure due to aircraft, aircraft carriers, flight decks, 
machinery and dot matrix printers.  The examiner indicated 
that there was no significant non-military noise reported.  

Testing revealed pure tone thresholds, in decibels, of 20, 
25, 20, 25, and 25, in  the right ear, and 20, 25, 25, 25, 
and 25, for the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech audiometry revealed speech recognition ability 
of 98 percent in the right ear and of 96 percent in the left 
ear.  The examiner indicated that the veteran had normal 
hearing, bilaterally.  

At the time of a July 2005 informal conference hearing, it 
was noted that the veteran worked as an aviation mechanic and 
that he had had other noise exposure to include exposure to 
dot matrix printer noise.  It was agreed upon that the 
veteran would be afforded an additional VA examination.  

The veteran was afforded an additional VA examination in 
August 2005.  He reported that he had occasional noise 
exposure from a lawn mower, but said that he used hearing 
protection devices.  

Testing revealed pure tone thresholds, in decibels, of 15, 
20, 20, 30, and 20, for the right ear, and 15, 25, 20, 30, 
and 25, for the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech audiometry revealed speech recognition ability 
of 98 percent in the right ear and of 96 percent in the left 
ear.  

The examiner indicated that the veteran's hearing was normal, 
bilaterally, except for a mild sensorineural hearing loss in 
each ear at 3000 Hertz.  She noted that there was no 
significant change in hearing from the prior audiogram.  She 
further stated that the threshold levels did not meet 
disability criteria in either ear per VA regulations.  

In his April 2006 substantive appeal, the veteran noted in-
service noise exposure from having worked in and around 
aircraft for 20 years.  He further pointed out that the 
Navy's findings did meet VA's criteria for service 
connection.  

While the audiological results during service in February 
2004 revealed a hearing loss, as defined by VA for rating 
purposes, post-service testing has not shown such hearing 
loss.  The results of both VA examinations have shown that 
the veteran did not meet the criteria for a current hearing 
loss disability as defined by VA regulations.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); 

The United States Court of Appeals for the Federal Circuit 
has held that for purposes of showing a current disability, 
there must be evidence of the disability at the time of the 
claim for VA compensation, as opposed to some time in the 
past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

There was no showing of a hearing loss disability at the time 
of the veteran's claim in August 2004, and there has been no 
such showing since that time.

As the veteran has pointed out, he has a long history of in-
service noise exposure as the result of his duties around 
aircraft; however, absent a showing of current disability, 
service connection cannot be granted.

The competent evidence, consisting of audiology examinations, 
is to the effect that the veteran does not currently have 
hearing loss as defined in 38 C.F.R. § 3.385.

Because a current disability has not been demonstrated, the 
presumptions referable to chronic diseases could not serve to 
establish service connection.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309.

There is no current competent evidence of hearing loss within 
the meaning of 38 C.F.R. § 3.385.  The preponderance of the 
evidence is against the claim, reasonable doubt does not 
arise, and the claim is denied. 


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


